                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 FRIDA KAHLO CORPORATION,

        Plaintiff,                                         Case No.: 1:19-cv-06386

 v.                                                        Judge Charles P. Kocoras

 THE PARTNERSHIPS AND UNINCORPORATED                       Magistrate Judge Sidney I. Schenkier
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.

                                  NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

               NO.                                   DEFENDANT
               651                                      ZLYSHOP
               437                                    Fruit preserves
                85                                  FASHION WEY
               581                                      THSHOP
               606                                    wuxiandongli
               528                                   Nine Point Store
               423                                       erhuodd
               981                              91sky E-commerce Co.Ltd.
               165                                      YIwuDina
               563                                  smashing shoping
               380                                       azssery
               492                                      Leonardmr
               177                                 Mying interantional
               176                                       cocovip
               405                               Come-Get Your Favourits
               415                                     DJ-MINMIN
               327                                       rocarda
               945                                      Lizhang03
               721                                      Gnshuiquji
               1005                                      QiMeiDi
583          TianYi DG
978            xpheonix
288        hanbazaa.2013
275             dda8865
307            ldda7998
349             vds8665
312            liu88660
365             zaracos
356           xmencase
246            3_43444
464       huangshigongsi
 83   yangyang xiaodianpude
 93       Jujier nightwear
550          SenhuoNew
 45        bilibiliainiaini
390           C est Parti
 46              niertu
478          juanshuiliu
 92            eleven88
680            Blostirno
158       WENGLIZHEN
266           clock2018
296         intomyworld
319        mooncake815
248          99wangtao
518              Menq
252         aminianshop
495        Lifetreewallart
805        PEI's boutique
459          holdmegirl
275             dda8865
255         bea1uty0club
970           cool8ring
359           xubolucky
273             dan9ger
345      topwardrobe2014
277         dongmakjhg
334      smithsonshelia92
310            liansmile
347            urukzone
DATED: November 27, 2019         Respectfully submitted,

                           /s/ Keith A. Vogt
                           Keith A. Vogt (Bar No. 6207971)
                           Keith Vogt, Ltd.
                           111 West Jackson Boulevard, Suite 1700
                           Chicago, Illinois 60604
                           Telephone: 312-675-6079
                           E-mail: keith@vogtip.com

                           ATTORNEY FOR PLAINTIFF
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on November 27, 2019 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
